DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 9, 2019.
Specification
The disclosure is objected to because of the following informalities: Throughout the specification and figures, multiple heat exchangers within the same embodiment are all referred to as a "first evaporator", with several references to "first evaporators" being presented. However, by definition, there is only one "first" element in a set. Therefore, the reference to multiple first evaporators is idiomatically incorrect.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the first evaporator, which is a single complete heat exchanger, can comprise “a plurality of first evaporators”.
Claims 3-6 are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fried et al (US Patent Application Publication No. 2011/0277967, previously of record).
Regarding claim 1, Fried discloses a cooling system, comprising:
a first refrigeration medium (refrigerant);
a first evaporator (evaporators 101, see paragraph [0103] and figure 1));

an all-condition cooling tower (cooling tower cited in paragraph [0144], which operates during the hottest and most humid days), wherein:
the first evaporator is installed in a to-be-cooled space (first evaporator is within the same chassis 100 as the CPUs to be cooled, see paragraph [0103] and figure 1), the first evaporator is connected to the first condenser, the installation position of the first condenser is higher than the installation position of the first evaporator (this is part of how a heat pipe works; if the condenser were not higher than the evaporator, the refrigerant would not go to the condenser without pumping), the first refrigeration medium in the first evaporator absorbs heat from the to-be-cooled space and is vaporized into the first refrigeration medium in a gaseous state, the first refrigeration medium in the gaseous state rises to the first condenser and is cooled by the first condenser to be liquefied into the first refrigeration medium in a liquid state, the first refrigeration medium in the liquid state returns to the first evaporator (again, this is how heat pipes work); and
the first condenser is connected to the all-condition cooling tower (see paragraph [0144]), the all-condition cooling tower is disposed outside the to-be-cooled space (see paragraph [0159] and figure 32), and the all-condition cooling tower is used for providing the first condenser with a could source cooling the first refrigeration medium in the gaseous state (chiller and cooling tower are disclosed to be alternate means to cool the liquid used to cool the first condenser, see paragraphs [0130] and [0180]);
wherein the first condenser comprises a main first condenser and a standby first condenser (embodiment disclosed in paragraph [0161]), and there is a second evaporator (evaporators 101 are plural, see figure 1), wherein each of the first and second evaporators are each connected to both the main condenser and the standby first condenser (all elements of the system are thermally and or mechanically connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al. (US Patent Application Publication No. 2011/0277967, previously of record) in view of Campbell et al (US Patent Application Publication No. 2011/0069453, previously of record).

It is noted that Fried et al. does not explicitly state that the first evaporator and first condenser are connected through a flexible hose, and the flexible hose is provided with a quick coupling.
However, Campbell et al. explicitly discloses the use of flexible hose and quick-connects between evaporator and condenser in a data center cooling system (see paragraph [0069] and title).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use flexible hose and quick connects between the first evaporator and first condenser of Fried et al. in order to make it easier to connect and maintain the system.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al (US Patent Application Publication No. 2011/0277967, previously of record) in view of Campbell et al (US Patent Application Publication No. 2011/0069453, previously of record) as applied to claim 3 above, and further in view of Kopko et al (US Patent Application Publication No. 2015/0345846, previously of record).
Regarding claim 4, most elements are disclosed by Fried et al. in view of Campbell et al, as explicitly addressed in the above rejection of claim 3.
Fried et al. also discloses a microcontroller (microcontroller, not numbered, see figure 39) which uses sensed temperature to control system components (see figure 40), including a valve controlling the flow rate of coolant to and from the outside device (see paragraph [0180], “while at the same time controlling a valve that is used to adjust the external coolant flow rate through the LHPL condenser”).
It is noted that Fried et al. in view of Campbell et al. does not explicitly disclose the use of a barometric sensor as well as an air temperature sensor as the inputs for the controller which controls the valve disposed in a connecting pipe transporting the cold source from the cooling tower to the first condenser.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use air pressure, as well as air temperature, in the control of the system of Fried et al. in view of Campbell et al, in order to more accurately calculate the rate of heat transfer from the air of the enclosure being temperature controlled, and thus more accurately determine the required rate of coolant flow.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al (US Patent Application Publication No. 2011/0277967, previously of record) in view of Campbell et al (US Patent Application Publication No. 2011/0069453, previously of record) and further in view of Kopko et al (US Patent Application Publication no. 2015/0345846, previously of record) as applied to claim 4 above, and furthermore in view of Miller (US Patent Application Publication No. 203/0122567).
Regarding claim 5, most elements are disclosed by Fried et al. in view of Campbell et al. and further in view of Kopko et al., as detailed in the above rejection of claim 4.
It is noted that Fried et al. in view of Campbell et al. and further in view of Kopko et al. does not explicitly disclose the use of the combination of Freon and ethylene glycol as refrigerant.
However, Miller explicitly discloses the use of fluorocarbons, such as Freon, with other coolants, such as ethylene glycol (the combination with a “nonfreezing liquid” is in paragraph [0066]; additionally, ethylene glycol is specifically listed as a possible coolant within the same paragraph). Furthermore, different refrigerants have different material properties, such as phase change temperature, for the same conditions.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried et al (US Patent Application Publication No. 2011/0277967, previously of record) in view of Campbell et al (US Patent Application Publication No. 2011/0277967, previously of record) and further in view of Kopko et al (US Patent Application Publication No. 2015/0345846, previously of record), and furthermore in view of Miller (US Patent Application Publication No. 2003/0122567, previously of record) as applied to claim 5 above, and furthermore in view of Sehmbey et al (US Patent Application Publication No. 2003/0159806, previously of record).
Regarding claim 6, Fried et al, and therefore Fried in view of Campbell et al, further in view of Kopko et al, and furthermore in view of Miller, explicitly discloses the use of an aluminum heat exchanger (see paragraph [0134] of Fried et al). Fried et al. also discloses that the number and shape of channels is “not important” (see paragraph [0134]), and therefore it is noted that Fried et al. does not explicitly state whether or not the heat exchanger is microchannel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use microchannels, defined as channels with a hydraulic diameter less than 1 mm, to form the aluminum heat exchanger, in order to use a structure which is effective for heat transfer.
It is further noted that Fried et al. in view of Campbell et al. and further in view of Kopko et al. and furthermore in view of Miller does not explicitly state that the evaporator may be a backplane.
However, Sehmbey et al. explicitly refers to a “thermal backplane device” (see paragraph [0030]) as a known electronics heat exchanger, which can be made of aluminum (see abstract).
.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 6 that the claims, as amended, are no longer indefinite. Although the claims, as amended, are no longer indefinite in the same way as they were previously, they are now unclear and therefore indefinite in new and different ways, as detailed above.
It is argued on page 6 that paragraph [0161] and figure 34, which are relied upon for the split condenser, do not disclose the other components recited.
Paragraph [0161] is not relied upon for other components than the condenser. It is unclear why the applicant is arguing that a passage relied upon for the split condenser does not teach the evaporator.
Furthermore, it is argued that the structure of the split condenser cannot be obtained from paragraph [0161] and figure 34 of Fried.
Where the figure is relied upon to teach an element, the figure is cited in the rejection. The content of the figure does not change the words in the paragraph cited. Therefore, the argument that figure 34, which was not cited or relied upon, does not teach the claimed elements is unpersuasive.

If a patent teaches or suggests the claimed invention, an affidavit or declaration by patentee that he or she did not intend the disclosed invention to be used as claimed by applicant is immaterial. In re Pio, 217 F.2d 956, 104 USPQ 177 (CCPA 1954). Compare In re Yale, 434 F.2d 66, 168 USPQ 46 (CCPA 1970) (Correspondence from a co-author of a literature article confirming that the article misidentified a compound through a typographical error that would have been obvious to one of ordinary skill in the art was persuasive evidence that the erroneously typed compound was not put in the possession of the public.).
Therefore, for this additional reason, the argument is unpersuasive.
Furthermore, it is stated on page 7 that the applicant found that figure 15 of Fried shows a detailed perspective view of the split condenser, which is disclosed.
It is argued on page 7 that in Fried, each evaporator is connected to only one module of the condenser via one condenser line 102 and one condenser line 103 instead of to both modules of the condenser, instead of being connected to each module of the condenser as recited in amended claim 1.
“Connected” does not specify what kind of connection. As previously explicitly stated by the examiner, the applicant has not recited that the components must be connected in any particular way. There is no recitation that components must be fluidly connected, directly connected, or even thermally connected. Furthermore, the condenser modules are connected such that there is thermal transfer between them, and each evaporator is therefore thermally connected to each condenser module. Therefore, for this additional reason, the argument is unpersuasive.
Note: It appears, from the disclosure and the arguments presented, that the applicant may be intending to recite that the evaporators are switchably fluidly connected, meaning that there can be a fluid connection, but whether or not there is one depends upon the settings of the valves. If this were the language used, it would overcome the prior art rejection of record. However, this relies upon 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763